         Case 3:14-cv-00956-JBA Document 525 Filed 10/04/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT
____________________________________
                                       :
 Joseph Strauch and Timothy Colby,     :
 on behalf of themselves and all those :
 similarly situated                    :     CIVIL NO.: 3:14-cv-956 (JBA)
                                       :
        Plaintiffs,                    :
v.                                     :
                                       :
Computer Sciences Corporation          :
                                       :     OCTOBER 4, 2019
        Defendant.                     :
____________________________________:

            JOINT MOTION FOR MODIFICATION OF BRIEFING SCHEDULE
            FOR POST-TRIAL MOTION FOR ATTORNEYS’ FEES AND COSTS

       Pursuant to the Federal Rules of Civil Procedure and the Local Rules for this Court,

Defendant, Computer Sciences Corporation (“Defendant”) and Plaintiffs Joseph Strauch, Timothy

Colby, Charles Turner, and Vernon Carre, individually and on behalf of all others similarly situated

(“Plaintiffs”), hereby respectfully move to modify the briefing schedule as follows: (1)

Defendant’s deadline to file an Opposition to Class Counsel’s Post-Trial Motion for Attorneys’

Fees and Costs, dated September 18, 2019 (Dkt. 520), shall be enlarged by fourteen (14) days, up

to and including October 30, 2019; and (2) Class Counsel’s deadline to file a Reply shall be

extended fourteen (14) days, up to and including November 27, 2019. There is good cause for this

Motion. In support of this Motion, the Parties states as follows:

       1.      On August 20, 2019, the Parties filed their first Joint Motion for Extension of Time

               Regarding Briefing Schedule for Attorneys’ Fees and Costs (“Joint Motion”) (Dkt.

               516).   By agreement, Class Counsel’s Motion for Attorneys’ Fees was due

               September 18, 2019, and the current deadline for Defendant’s response is October

               16, 2019. See Dkt. 517 (this Court’s Order granting the Joint Motion).
         Case 3:14-cv-00956-JBA Document 525 Filed 10/04/19 Page 2 of 5



        2.     Plaintiffs filed their Post-Trial Motion for Attorneys’ Fees and Costs (Plaintiffs’

               Motion) on September 18, 2019 (Dkt. 520).

        3.     Plaintiffs’ Motion comprises a 40-page brief, 23 exhibits (totaling 986 pages), and

               an additional exhibit of Class Counsel’s time records filed under seal (Dkt. 521)

               that amounts to 744 pages of 22,278 total time entries.

        4.     CSC has worked diligently and endeavored to review everything that was filed and

               oppose the petition by October 16 per the current briefing schedule, but CSC will

               require additional time to adequately respond given the extensive nature of the

               filing.

        5.     The Parties have conferred regarding the briefing schedule and agreed to jointly

               request that the briefing schedule be mutually extended by fourteen (14) days for

               both Defendant’s Opposition and Plaintiffs’ Reply thereto such that Defendant’s

               deadline to file its Opposition is extended to October 30, 2019 and Class Counsel’s

               deadline to file a Reply to Defendant’s Opposition is extended to November 27,

               2019.

        6.     There is good cause for this short extension to the current briefing schedule. Given

               the size of Plaintiffs’ filing, CSC requires additional time to adequately review and

               respond to Class Counsel’s Motion, and Plaintiffs will subsequently require

               additional time to review and formulate its Reply to CSC’s Opposition.

        WHEREFORE, the Parties jointly move for a modification of the attorneys’ fees briefing

schedule by fourteen (14) days for both parties, thereby amending CSC’s deadline to file its

Opposition to October 30, 2019 and Class Counsel’s deadline to file a Reply to November 27,

2019.
        Case 3:14-cv-00956-JBA Document 525 Filed 10/04/19 Page 3 of 5



Respectfully Submitted,

By: /s/ Jahan C. Sagafi                By: /s/ David R. Golder


OUTTEN & GOLDEN LLP                     JACKSON LEWIS P.C.
Jahan C. Sagafi (pro hac vice)          William J. Anthony (ct 17865)
One California Street, 12th Floor       Kristi Rich Winters (ct 28066)
San Francisco, CA 94111                 677 Broadway, 9th Floor
Telephone: (415) 638-8800               Albany, New York 12207
Facsimile: (415) 638-8810               Telephone: 518-512-8700
jsagafi@outtengolden.com                Anthonyw@jacksonlewis.com
                                        Kristi.Winters@jacksonlewis.com
Michael J. Scimone (pro hac vice)
Michael N. Litrownik (ct 28845)         David R. Golder (ct 27941)
Jared Goldman (pro hac vice)            David C. Salazar-Austin (ct 25564)
685 Third Avenue, 25th Floor            Alexa M. Farmer (ct 30052)
New York, NY 10017                      90 State House Square, 8th Floor
Telephone: (212) 245-1000               Hartford, CT 06103
Facsimile: (646) 509-2060               Tel: (860) 522-0404
mscimone@outtengolden.com               Fax: (860) 247-1330
mlitrownik@outtengolden.com             golderd@jacksonlewis.com
jgoldman@outtengolden.com               david.salazar-austin@jacksonlewis.com


FEINBERG, JACKSON, WORTHMAN &           Brett M. Anders*
WASOW LLP                               220 Headquarters Plaza
Todd Jackson (pro hac vice)             East Tower, 7th Floor
Darin Ranahan (pro hac vice)            Morristown, NJ 07960
Genevieve Casey (pro hac vice)          Tel: (973) 538-6890
2030 Addison St., Suite 500             andersb@jacksonlewis.com
Berkeley, CA 94704
Telephone: (510) 269-7998               Cary G. Palmer*
todd@feinbergjackson.com                Nathan W. Austin*
darin@feinbergjackson.com               400 Capitol Mall, Suite 1600
genevieve@feinbergjackson.com           Sacramento, CA 95814
                                        Tel: (916) 341-0404
                                        palmerc@jacksonlewis.com
LIEFF CABRASER HEIMANN &                AustinN@jacksonlewis.com
BERNSTEIN LLP
Daniel M. Hutchinson (pro hac vice)    * admitted pro hac vice
Lin Y. Chan (pro hac vice)
275 Battery Street, 29th Floor
San Francisco, CA 94111                Attorneys for Defendant Computer Science
Telephone: (415) 956-1000              Corporation
Facsimile: (415) 956-1008
        Case 3:14-cv-00956-JBA Document 525 Filed 10/04/19 Page 4 of 5



dhutchinson@lchb.com
lchan@lchb.com

SUSMAN, DUFFY & SEGALOFF, P.C.
Karen Baldwin Kravetz (ct 19665)
59 Elm Street, 5th Floor
New Haven, CT 06510
Telephone: (203) 624-9830
Facsimile: (203) 562-8430
kkravetz@susmanduffy.com

Attorneys for Plaintiffs, the Collective, and
the Certified Classes
         Case 3:14-cv-00956-JBA Document 525 Filed 10/04/19 Page 5 of 5



                                CERTIFICATION OF SERVICE

       I hereby certify that on October 4, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system and by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.




                                             /s/ David R. Golder
                                             David R. Golder
4840-6317-7896, v. 1
